ORDER

PER CURIAM.
AND NOW, this 14th day of September 2006, the Petition for Allowance of Appeal is granted limited to the following issues:
Whether this honorable Court should grant the within Petition for Allowance of Appeal to review the Majority’s Panel of the Superior Court’s decision incorrectly interpreting 18 Pa.C.S.A. § 3301 (Arson), in a case of first impression, where [Petitioner] was unlawfully convicted of setting a person on fire.
Justice EAKIN did not participate in the consideration or decision of this matter.